Case 2:19-cv-12678-SJM-MJH ECF No. 13 filed 12/17/19           PageID.54    Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 GENEVA BLANCH, et al.,
                                               Case No. 2:19-cv-12678
             Plaintiffs,
                                               HONORABLE STEPHEN J. MURPHY, III
 v.

 BEAUMONT HEALTH, et al.,

             Defendants.
                                   /

                   ORDER GRANTING JOINT MOTION
      TO DISMISS [12] AND DISMISSING THE CASE WITH PREJUDICE

       Plaintiffs filed a collective action complaint against Defendants alleging

violations of the Fair Labor Standards Act ("FLSA"). ECF 1. On December 16, 2019,

the parties filed a stipulation of dismissal informing the Court that the parties had

settled, ECF 11, and filed a joint motion for approval of settlement and to dismiss the

case with prejudice, ECF 12.

       "Rule 41(a)(1)(A)(ii) stipulated dismissals settling FLSA claims with prejudice

require the approval of the district court or the DOL to take effect." Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015). Here, the settlement provides

complete relief to Plaintiffs on their FLSA claims, "including liquidated damages,

attorney's fees, costs and expenses without compromise." ECF 11, PgID 42. The Court

reviewed the joint briefing and the settlement terms and is satisfied that the

settlement is fair, adequate, and reasonable. See Lynn's Food Stores, Inc. v. U.S. ex

rel. U.S. Dept. of Labor, 679 F.2d 1350, 1354 (11th Cir. 1982). The parties entered

into the settlement agreement freely and voluntarily, and there is no danger of


                                           1
Case 2:19-cv-12678-SJM-MJH ECF No. 13 filed 12/17/19          PageID.55     Page 2 of 2



collusion. See Williams v. Alimar Sec., Inc., No. 13-12732, 2017 WL 427727, at *1

(E.D. Mich. Feb. 1, 2017) (citing Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332, 335

(S.D.N.Y. 2012)). The Court will therefore approve the settlement and will dismiss

the case with prejudice.

      WHEREFORE, it is hereby ORDERED that the joint motion of the parties

to approve the settlement agreement and to dismiss the case [12] is GRANTED, and

the settlement is APPROVED.

      IT IS FURTHER ORDERED that the case is DISMISSED WITH

PREJUDICE and without costs to either party.

      SO ORDERED.


                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: December 17, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on December 17, 2019, by electronic and/or ordinary mail.

                                        s/ David P. Parker
                                        Case Manager




                                           2
